Opinion by
Watkins, J.,
In this unemployment compensation case the authorities disqualified the claimant for benefits under the provisions of §402(b)(1) of the Unemployment Compensation Law, 43 PS §802(b) (1) and §401 (d) of the Unemployment Compensation Law, 43 PS §801 (d), in that she left her employment without cause of a compelling and necessitous nature; and found that she was unavailable for suitable work.
*122The claimant, Barbara E. Clark, was last employed by Stouffer Pood Corporation, 215 South Broad Street, Philadelphia, Pennsylvania, as a cashier on January 4, 1963.
The record indicates that the claimant was dissatisfied with her work as a hostess and that she intended to seek other employment and that the company had no objections to her continuing her work with them until she found the kind of work she wanted. Subsequently she was asked to work as a cashier. She indicated she didn’t like the work because of the hours but accepted it and worked until January 5, 1963. At that time her mother called the employer and stated that she was ill. She never reported thereafter.
She failed to show circumstances to justify her voluntarily leaving work. Smith Unemployment Compensation Case, 167 Pa. Superior Ct. 242, 74 A. 2d 523 (1950); and that she was available for suitable work. Rex Unemployment Compensation Case, 183 Pa. Superior Ct. 442, 132 A. 2d 363 (1957).
Decision affirmed.